[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                            No. 11-10196               ELEVENTH CIRCUIT
                                        Non-Argument Calendar          NOVEMBER 10, 2011
                                      ________________________              JOHN LEY
                                                                             CLERK
                                           Agency No. A097-636-926


MARIA LONIGRO BORNEO,
RICARDO HERNANDEZ HORVATH,
RICARDO M. HERNANDEZ LONIGRO,
MARIAN HERNANDEZ,

llllllllllllllllllllllllllllllllllllllll                                       Petitioners,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                      Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 10, 2011)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Maria Lonigro Borneo, along with her husband and two children, petitions

for review of the Board of Immigration Appeals’s (“BIA”) final order denying her

motion for reconsideration of the BIA’s earlier order affirming the immigration

judge’s (“IJ”) denial of her application for withholding of removal and relief under

the United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (“CAT”), 8 U.S.C. § 1231(b)(3)(A). See 8

C.F.R. § 208.16(c). Borneo argues that the BIA erred in denying her motion to

reconsider because the harassing incidents she suffered in her home country of

Venezuela rose to the level of persecution and occurred on account of a protected

ground. She also argues that the record compels a conclusion that she would

likely be persecuted and tortured upon return to Venezuela.

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007). A

motion for reconsideration “shall state the reasons for the motion by specifying the

errors of fact or law in the prior [BIA] decision and shall be supported by pertinent

authority.” Id. at 1329 (quoting 8 C.F.R. § 1003.2(b)(1)). However, a “motion

that merely republishes the reasons that had failed to convince the tribunal in the

first place gives the tribunal no reason to change its mind.” Id. Accordingly,

“merely reiterating arguments previously presented to the BIA does not constitute

                                          2
‘specifying . . . errors of fact or law’ as required for a successful motion to

reconsider.” Id. (quoting 8 C.F.R. § 1003.2(b)(1)).

      To the extent Borneo seeks to challenge the BIA’s initial order affirming the

IJ’s denial of withholding of removal and CAT protection, we lack jurisdiction to

review her claims, as she had not filed a petition for review of the BIA’s original

decision. See 8 U.S.C. § 1252(a)(5) (“[A] petition for review filed with an

appropriate court of appeals . . . shall be the sole and exclusive means for judicial

review of an order of removal.”).

      As to the BIA’s denial of reconsideration, we discern no abuse of discretion.

In her motion to reconsider, Borneo did not specify any errors of fact or law that

occurred in the BIA’s original order dismissing her appeal. Rather, Borneo raised

essentially the same arguments as she did in her initial appeal of the IJ’s decision,

namely that the BIA had failed to cumulatively consider incidents of harassment

that she faced in Venezuela. Restating the same arguments gave the BIA no

reason to change its mind on reconsideration, and failure to specify errors of fact

or law in the initial order will preclude a successful motion to reconsider. See

Calle, 504 F.3d at 1329. Accordingly, there was no abuse of discretion, and we

deny Borneo’s petition for review.

      PETITION DENIED.

                                           3